RESPONSE TO PETITION FOR REHEARING.
Delivered by
Judge Pryor :
'In response to suggestions of counsel we have to say that the only ground of the demurrer to the petition as amended is the defect of parties. If the children are black they have no right to attend the common schools of the state. If white they should be admitted. Mrs. Wiggins’ mother was a white woman. Her mother’s husband was a white man, and all the hearsay testimony introduced to show negro blood in these children was incompetent, and particularly when the appearance of the children indicated that they were white.
That it was reputed that a negro- was the father of this grandmother was not evidence and should have 'been disregarded. It is the blood as well as the color that must control the court or jury in determining whether these children are white or black, but this court has adjudged that there is no competent evidence showing that they have negro- blood in them. This case will have to be reversed and then counsel will have another opportunity of offering proof upon the question involved..